Exhibit 4.1 THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IDO SECURITY INC. THAT SUCH REGISTRATION IS NOT REQUIRED. Principal Amount $Issue Date: October 31, 2008 SECURED CONVERTIBLE PROMISSORY NOTE FOR VALUE RECEIVED, IDO SECURITY INC., a Nevada corporation (hereinafter called "Borrower"), hereby promises to pay to , (the "Holder") or order, without demand, the sum of Dollars ($) (“Principal Amount”), with simple and unpaid interest accruing thereon, on April 30, 2010 (the "Maturity Date"), if not retired sooner. This Note has been entered into pursuant to the terms of a subscription agreement between the Borrower and the Holder, dated of even date herewith (the “Subscription Agreement”), and shall be governed by the terms of such Subscription Agreement.Unless otherwise separately defined herein, all capitalized terms used in this Note shall have the same meaning as is set forth in the Subscription Agreement.The following terms shall apply to this Note: ARTICLE I INTEREST:
